Citation Nr: 1412595	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  07-13 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which awarded service connection for PTSD and assigned an initial 10 percent rating effective from April 2005.   

In June 2007, the RO awarded an increased 30 percent evaluation for PTSD retroactive to the original grant of service connection.  In March 2011, the Board remanded the matter for additional development and adjudication.  At that time, the Board also determined that the Veteran raised a claim for TDIU and remanded the matter for adjudication by the RO.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In March 2013, the Board denied the claim for increase for PTSD; consequently, the matter is no longer in appellate status.  The Board deferred the claim for TDIU pending inextricably intertwined claims.  The matter has been returned to the Board and is now ready for appellate disposition.   


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include PTSD rated 30 percent disabling and chronic alcoholic pancreatitis with ductal stones associated with PTSD with polysubstance dependence rated 10 percent disabling; the combined rating for the service connected disabilities is 40 percent.        

2.  The Veteran's service-connected disabilities alone do not preclude substantially gainful employment consistent with his educational and occupational background.  


CONCLUSION OF LAW

The schedular criteria for TDIU are not met; a TDIU rating is not warranted; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The claim for TDIU is considered part and parcel of the claim for increase for PTSD (denied by the Board in March 2013).  Rice, 22 Vet. App. At 453-54 ("...  if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.")  The Board determined that the Veteran raised the claim for TDIU in March 2011.  Thereafter, the matter was remanded to the RO for development and adjudication.  The RO sent a VCAA letter to the Veteran in March 2011.  An additional letter was sent to the Veteran in April 2013.  The matter was adjudicated in April 2012 and October 2013. 

VA has obtained service treatment records, assisted the Veteran in obtaining evidence (post-service VA and private treatment records), afforded the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the RO and Board, which he declined.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  
II. Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and virtual record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225   (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990). 

The Board notes initially that the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met.  The Veteran's service-connected disabilities include PTSD rated 30 percent disabling and chronic alcoholic pancreatitis with ductal stones associated with PTSD with polysubstance dependence, rated 10 percent disabling; the combined rating for the service connected disabilities is 40 percent.        

Second, regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10   (2001). 

The Veteran contends that his service-connected PTSD symptoms "interfere substantially with his ability to obtain and retain substantive employment.  See VA Form 9 received in April 2007.   However, the Board finds that the preponderance of the evidence is against a finding that his service-connected disabilities alone preclude substantially gainful employment; therefore referral for extraschedular consideration is not warranted.  

In this regard, VA examination report dated in November 2005 shows the Veteran was working full time. The January 2006 VA examination report further revealed the Veteran retired from the laundry business after 30 years, opened his own bar for a while, and was currently working as a salesman.  The examiner noted the Veteran was proud of his own work history, to include being a supervisor for many years and having his own bar business.  

Report of VA examination dated in June 2007 indicated the Veteran had been working full time since the last VA examination and the only absence from work had been due to medical problems.  The examiner noted that the Veteran had occupational experience so he was able to work in multiple areas of City Mill and was able to train others. 

Report of VA examination dated in April 2011 revealed the Veteran had been employed full time in the paint department of City Mill for the past six years.  His PTSD symptoms were found not to have significantly interfered with his present employment.  There was no total occupational impairment due to PTSD signs and symptoms or reduced reliability and productivity.  The examiner further opined that PTSD and polysubstance abuse had no impact on the Veteran's industrial activities including employability.  There were no types of employment activities that were limited because of PTSD with polysubstance dependence.  

The VA examiner concluded that the Veteran's PTSD with polysubstance dependence did not render him unable to obtain or maintain substantially gainful employment.  The examiner reasoned that the Veteran maintained employment throughout his life and had been currently employed full time for the past six years.  The Veteran did not report any PTSD symptoms which impacted his work.  He did have chronic sleep disturbance and anger, but he managed without any outward problems.  He got along well with coworkers and supervisors and enjoyed his work.   

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given the evidence (summarized above) which does not show impairment due to either service connected disability, the Board concludes that referral of this matter for extraschedular consideration is not necessary, particularly in light of the 2011 VA examination report which clearly establish that the Veteran's service-connected PTSD with polysubstance dependence does not cause him to be unemployable. 

The preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 



ORDER

Entitlement to TDIU is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


